TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00385-CV



Gary G. Beck / Ruth Ann Beck, Appellants

v.


Ruth Ann Beck / Gary G. Beck, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. FM007412, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 



O R D E R

PER CURIAM


	Appellant Gary G. Beck filed an unopposed motion to dismiss his appeal advising
that he no longer desires to pursue this appeal.  Prior to our disposition of the motion and cause,
appellee Ruth Ann Beck filed a notice of appeal.
	It appears to the Court that appellant Gary G. Beck's motion should be granted. 
Therefore, appellant Gary G. Beck's appeal of the judgment is ordered dismissed on his motion. 
Tex. R. App. P. 42.1(a)(2).  Ruth Ann Beck's appeal remains pending.
	It is ordered September 12, 2002

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish